986 F.2d 1412
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Marie ASSA'AD-FALTAS, M.D., M.P.H., Petitioner.
No. 93-8001.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 1, 1993Decided:  February 26, 1993

On Petition for Writ of Mandamus.
Marie Assa'ad-Faltas, Petitioner Pro Se.
PETITION DENIED.
Before HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Marie Assa'ad-Faltas sued a number of university and hospital defendants for damages arising from an employment contract dispute.  She seeks a writ of mandamus to compel the district judge to revoke an order in which he determined to re-examine her claims prior to trial.  The district court expressed concern that the possibility of a meaningful pre-trial conference and reasonably orderly trial were remote.


2
A writ of mandamus is issued only when the petitioner has no other means to obtain relief and when she has shown a clear right to relief.   Allied Chem.  Corp. v. Daiflon, Inc., 449 U.S. 33 (1980);   In re First Fed.  Sav. & Loan Ass'n, 860 F.2d 135, 138 (4th Cir. 1988);   In re Beard, 811 F.2d 818, 826-27 (4th Cir. 1987).  The writ is not a substitute for appeal.   In re United Steelworkers of America, 595 F.2d 958, 960 (4th Cir. 1979).


3
We decline to issue the writ.  Petitioner has not shown that she has a clear right to relief or that there are no other means to obtain relief.  She has failed to show that the district court abused its discretion in issuing its pre-trial order.  Even if the district court had abused its discretion by denying her relief, that decision would be an interlocutory order not ripe for appellate review.  28 U.S.C.A.s 1291 (West Supp. 1992).  A writ of mandamus to compel interlocutory review of a nonfinal order by a district court is generally not available because those orders can be reviewed after a final judgment.   Allied Chem.  Corp. v. Daiflon, Inc., 449 U.S. 33, 35-36 (1980).


4
Although we deny the petition, we grant leave to proceed in forma pauperis.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DENIED